DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abraham Hershkovitz (Reg. No. 45,294) on December 29, 2021.
The application has been amended as follows: 
(Currently Amended) A method for replacing wireless carrier connections at a wireless communication device, comprising:
a.  	establishing a plurality of wireless carrier connections using a plurality of subscriber identification modules (SIMs); wherein the plurality of wireless carrier connections are configured to be used concurrently for data transmission; wherein the plurality of SIMs comprises at least one remote SIM placed in a SIM bank; wherein each of the plurality of SIMs is selected based on a SIM selection policy; wherein the plurality of SIMs is equal to a threshold number of SIMs; wherein the threshold number of SIMs is to be met within a predetermined time;
b.  	identifying a SIM to be replaced, from the plurality of SIMs, when an event occurs;
c.  	selecting a replacement SIM according to the SIM selection policy; wherein the replacement SIM is a remote SIM;
d.  	establishing a replacement wireless carrier connection using the replacement SIM;

f.   	using a hostname of the SIM bank and a security code to establish a logical data connection with the SIM bank over the replacement wireless carrier connection; and
g.      stopping usage of the SIM to be replaced;
wherein the plurality of wireless carrier connections is used to establish a plurality of logical data connections;
wherein at least two of the plurality of logical data connections are aggregated to form an aggregated logical connection; wherein the aggregated logical connection is formed to be used as an authentication connection to carry authentication information and authentication requests between the wireless communication device and the SIM bank;
wherein remaining logical data connection(s) of the plurality of logical data connections is/are used for data communication;
wherein when the threshold number of SIMs is not met within the predetermined time, step (b) is performed;
wherein the SIM bank is located remotely from the wireless communication device and managed by a SIM bank management server; wherein the SIM bank and the SIM bank management server are different devices;
wherein the SIM selection policy is based on one or more of a position of SIM placed in the wireless communication device, a SIM category, a network performance history of a SIM and an identity of wireless carrier network issuing a SIM;
wherein when a SIM is selected based on the position of SIM placed in the wireless communication device, a SIM that is positioned first will be selected first

(Currently Amended) The method of claim 1,
(Currently Amended) The method of claim 2, wherein at least one of the plurality of logical data connections is used as an authentication connection to carry authentication information and authentication requests between the network device and the SIM bank.
(Currently Amended) The method of claim 3, wherein remaining logical data connection(s), except the authentication connection(s)
7.	(Currently Amended) The method of claim 2, wherein the replacement SIM is a roaming SIM

9.	 (Currently Amended) A non-transitory computer-readable storage medium storing thereon instructions that, in response to execution by at least one processing unit of a wireless communication device, causes the at least one processing unit to:
(a)	establish a plurality of wireless carrier connections using a plurality of subscriber identification modules (SIMs); wherein the plurality of wireless carrier connections  wherein the plurality of SIMs is equal to a threshold number of SIMs; wherein the threshold number of SIMs is to be met within a predetermined time;
(b)	identify a SIM to be replaced from the plurality of SIMs when an event occurs;
(c)	select a replacement SIM according to the SIM selection policy; wherein the replacement SIM is a remote SIM;
(d)	establish a replacement wireless carrier connection using the replacement SIM;
(e)	start using the replacement wireless carrier connection;
(f) 	using a hostname of the SIM bank and a security code to establish a logical data connection with the SIM bank over the replacement wireless carrier connection; and
(g)    	stop using the SIM to be replaced;
wherein the plurality of wireless carrier connections is used to establish a plurality of logical data connections;
wherein at least two of the plurality of logical data connections are aggregated to form an aggregated logical connection; wherein the aggregated logical connection is formed to be used as an authentication connection to carry authentication information and authentication requests between the wireless communication device and the SIM bank; 
wherein remaining logical data connection(s) of the plurality of logical data connections is/are used for data communication;
wherein when the threshold number of SIMs is not met within the predetermined time, step (b) is performed;

wherein the SIM selection policy is based on one or more of a position of SIM placed in the wireless communication device, a SIM category, a network performance history of a SIM and an identity of wireless carrier network issuing a SIM;
wherein when a SIM is selected based on the position of SIM placed in the wireless communication device, a SIM that is positioned first will be selected first
wherein the event occurs upon (i) a reduction of signal strength of at least one wireless carrier connection of the plurality of wireless carrier connections or (ii) an increase in a packet drop rate over a threshold packet drop rate of at least one wireless carrier connection of the plurality of wireless carrier connections; and
wherein the at least one processing unit comprises at least one of, a complex programmable logic device (CPLD), a field-programmable gate array (FPGA), a central processing unit (CPU), a microprocessor, a microcontroller, or a digital signal processor (DSP).
(Currently Amended) The non-transitory computer-readable storage medium of claim 9, at least one of the plurality of logical data connections is used as an authentication connection to carry authentication information and authentication requests between the network device and the SIM bank; and wherein remaining logical data connection(s), except the authentication connection(s)

at least one processing unit, the processing unit comprising at least one of, a complex programmable logic device (CPLD), a field-programmable gate array (FPGA), a central processing unit (CPU), a microprocessor, a microcontroller, or a digital signal processor (DSP);
a plurality of wireless communication modules (WCMs) configurable to be connected to antennas and perform wireless communication via the antennas;
at least one subscriber identification module (SIM) card interface; wherein the at least one SIM card interface is configured to house at least one SIM;
at least one non-transitory computer readable storage medium storing program instructions executable by the at least one processing unit for:
a.  	establishing a plurality of wireless carrier connections using a plurality of SIMs; wherein the plurality of wireless carrier connections are configured to be used concurrently for data transmission; wherein the plurality of SIMs comprises at least one remote SIM placed in a SIM bank; wherein each of the plurality of SIMs is selected based on a SIM selection policy; wherein the plurality of SIMs is equal to a threshold number of SIMs; wherein the threshold number of SIMs is to be met within a predetermined time;
b.  	identifying a SIM to be replaced from the plurality of SIM, when an event occurs;
c.  	selecting a replacement SIM according to the SIM selection policy; wherein the replacement SIM is a remote SIM;
d.  	establishing a replacement wireless carrier connection using the replacement SIM;
e.  	starting to use the replacement wireless carrier connection;
f.      using a hostname of the SIM bank and a security code to establish a logical data connection with the SIM bank over the replacement wireless carrier connection; and

wherein the plurality of wireless carrier connections is used to establish a plurality of logical data connections;
wherein at least two of the plurality of logical data connections are aggregated to form an aggregated logical connection; wherein the aggregated logical connection is formed to be used as an authentication connection to carry authentication information and authentication requests between the wireless communication device and the SIM bank; 
wherein remaining logical data connection(s) of the plurality of logical data connections is/are used for data communication; 
wherein when the threshold number of SIMs is not met within the predetermined time, step (b) is performed;
wherein the SIM bank is located remotely from the wireless communication device and managed by a SIM bank management server; wherein the SIM bank and the SIM bank management server are different devices;
wherein the SIM selection policy is based on one or more of a position of SIM placed in the wireless communication device, a SIM category, a network performance history of a SIM and an identity of wireless carrier network issuing a SIM;
wherein when a SIM is selected based on the position of SIM placed in the wireless communication device, a SIM that is positioned first will be selected first
wherein the event occurs upon (i) a reduction of signal strength of at least one wireless carrier connection of the plurality of wireless carrier connections or (ii) an increase in a packet drop rate over a threshold packet drop rate of at least one wireless carrier connection of the plurality of wireless carrier connections.
(Currently Amended) The system of claim 13,
(Currently Amended) The system of claim 14, wherein at least one of the plurality of logical data connections is used as an authentication connection to carry authentication information and authentication requests between the network device and the SIM bank.
(Currently Amended) The system of claim 15, wherein remaining logical data connection(s), except the authentication connection(s)
19.	 (Currently Amended) The system of claim 14, wherein the replacement SIM is a roaming SIM


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646